United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1813
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Shannon J. Straub

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: November 7, 2016
                            Filed: December 13, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

    After pleading guilty to 3 counts of transporting individuals through interstate
commerce for prostitution, Shannon Straub appeals the district court’s1 within-


      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.
Guidelines-range sentence. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was substantively unreasonable.

       We find no abuse of discretion in the district court’s sentence, as the court
considered the 18 U.S.C. § 3553(a) factors and did not give significant weight to an
improper or irrelevant factor or commit a clear error of judgment in weighing the
factors, see United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009); and because
within-Guidelines sentences are generally presumed reasonable, see United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014). We have also independently reviewed
the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues.

      Accordingly, we affirm and grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-